Exhibit 10.1
VOCUS, INC.
COMPENSATION POLICY FOR NON-EMPLOYEE DIRECTORS
Effective with service year beginning February 1, 2011, the compensation payable
to the non-employee members of the board of directors of Vocus, Inc. shall be as
follows:
Annual Retainer

  •   An annual retainer of $50,000. The retainer for service as a director
includes meeting fees, service on committees and informal meetings with the CEO
and management as necessary.     •   The chairperson of any standing committee
and the lease director shall receive an additional retainer of $10,000.     •  
The annual retainer payable to directors shall be paid in restricted stock or
cash. Each director will communicate his/her preference on the date of
grant/compensation determination. Cash payments will be paid at the end of the
service year (i.e. January 31). Restricted stock will be granted during the
first quarter of each fiscal year unless otherwise determined by the
Compensation Committee of the Board of Directors or the Board of Directors of
the Company and 100% of the shares will vest on the last day of the service
year.

Stock Based Compensation

  •   Each director shall receive a grant of options to purchase shares of the
Company’s common stock with the amount and vesting of such awards determined by
the Compensation Committee of the Board of Directors or the Board of Directors
of the Company.     •   Each director shall receive a restricted stock award
with the amount and vesting of such awards determined by the Compensation
Committee of the Board of Directors or the Board of Directors of the Company.  
  •   The chairperson of each standing committee and the lead director shall
receive additional grants of restricted stock with the amount and vesting of
such awards determined by the Compensation Committee of the Board of Directors
or the Board of Directors of the Company.

Expense Reimbursement

  •   The Company will reimburse non-employee directors for reasonable travel,
lodging and related expenses incurred in connection with his/her attendance at
Board and/or committee meetings. Non-employee director’s attendance and related
expenses at educational programs related to board service will also be
reimbursed.

